


109 HR 5716 IH: Iraq Transition Act
U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5716
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on International
			 Relations, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the Commission on Iraqi
		  Transition.
	
	
		1.Short titleThis Act may be cited as the
			 Iraq Transition Act of
			 2006.
		2.Findings;
			 declarations of policy
			(a)FindingsCongress makes the following
			 findings:
				(1)The people of Iraq
			 have made significant progress in establishing the framework for a democratic
			 government.
				(2)In an October 2005
			 referendum, the Iraqi people voted to approve Iraq’s Constitution, setting up
			 an Islamic federal democracy while strengthening the rights of women and
			 minorities in that country.
				(3)On December 15,
			 2005, Iraqis voted in the first multi-party elections in that country in 50
			 years.
				(4)The Iraqi
			 parliament that emerged from the December 2005 elections includes
			 representation across a broad cross section of the population and has
			 established affirmative measures to include women and ethnic minorities in
			 positions of authority.
				(5)The Iraqi
			 constitutional framework has allowed the election of President Jalal Talabani
			 and Prime Minister Nouri Kamal al-Maliki to form Iraq’s first
			 democratically-elected government in its history.
				(6)The Government of the United States has
			 expended, through the Iraq Relief and Reconstruction Fund (IRRF), approximately
			 67 percent of the $20,912,000,000 in various reconstruction efforts in
			 Iraq.
				(7)In an effort to
			 allow Iraqis to take over security operations, approximately 265,000 Iraqi
			 Security Forces (ISF) have been trained, nearing the total force goal of
			 325,000 by August 2007.
				(8)However, despite
			 the emergence of a democratically-elected Iraqi Government, most civilian
			 functions of that government remain the responsibility of United States
			 military and Coalition military forces.
				(b)Declarations of
			 policyCongress makes the following declarations of
			 policy:
				(1)While the military
			 excellence with which Operation Iraqi Freedom has been executed is to be
			 congratulated, it is in the best interests of the United States and the nation
			 of Iraq that the proper functions of government be transferred to Iraqi control
			 as soon as is practicable.
				(2)In order to have
			 an orderly, deliberate, and expeditious transition to Iraqi civilian control,
			 the task of doing so must be vested in a national commission which is
			 specifically empowered and authorized to monitor and assess that transition and
			 oversee that such transition is carried out.
				(3)Congress
			 acknowledges that there is successful precedent for such a commission in
			 comparable circumstances. At the close of World War II, a national commission,
			 composed of three United States Senators, three Members of the House of
			 Representatives, and three Presidential appointees were appointed and directed
			 to oversee the transition of the Philippines from United States military to
			 local, civilian control.
				(4)It is again the
			 desire of Congress, as set forth in this Act, to establish a national
			 commission to undertake the responsibility of overseeing the development of a
			 plan and its implementation to transition Iraq from United States military
			 control to Iraqi civilian control in an orderly, deliberate, and expeditious
			 manner.
				(5)Congress
			 anticipates and expects that the United States military will work in concert
			 with and be an integral part of the national commission.
				3.PurposeIt is the purpose of this Act to establish a
			 national commission to develop plans for the orderly and expeditious transfer
			 of power for Iraqi Government operations from United States military forces to
			 the newly-elected Government of Iraq. The national commission shall seek the
			 goals of empowering the newly-elected Government of Iraq and reducing reliance
			 on United States military forces, while enabling the safe, prompt, and orderly
			 return of such military forces to the United States, and further—
			(1)to
			 facilitate a dialogue between members of the commission, Iraqi leaders, and
			 coalition and international partners in furtherance of the purpose of this
			 Act;
			(2)to report such
			 findings, conclusions, and recommendations as are consistent with the purpose
			 of this Act; and
			(3)to provide
			 guidance and support for the expeditious assumption of governmental
			 responsibility by the newly-elected and appointed Iraqi government officials as
			 is consistent with congressional oversight responsibilities regarding the
			 proper use of United States reconstruction assistance for Iraq.
			4.EstablishmentThere is established a commission to be
			 known as the Commission on Iraqi Transition (in this Act
			 referred to as the Commission).
		5.Membership
			(a)Number and
			 appointment
				(1)In
			 generalThe Commission shall be composed of 21 members, as
			 follows:
					(A)Seven members
			 appointed by the President, of whom one shall be the Secretary of State (or the
			 Secretary’s designee), one shall be the Secretary of Defense (or the
			 Secretary’s designee), and one shall be the Secretary of Commerce.
					(B)Seven members
			 appointed by the Speaker of the House of Representatives and the minority
			 leader of the House of Representatives, of whom four shall be Members of the
			 House of Representatives from the majority party and three shall be Members of
			 the House of Representatives from the minority party.
					(C)Seven members
			 appointed by the majority leader of the Senate and the minority leader of the
			 Senate, of whom four shall be Members of the Senate from the majority party and
			 three shall be Members of the Senate from the minority party.
					(2)DeadlineMembers
			 of the Commission shall be appointed not later than 60 days after the date of
			 the enactment of this Act.
				(b)QualificationsIt
			 is the sense of Congress that individuals appointed to the Commission shall be
			 United States citizens, with significant depth of experience relevant to the
			 goals of the Commission, including in the fields of public administration,
			 finance, and management.
			(c)Meetings;
			 quorum; majority; vacancies
				(1)MeetingsNot
			 later than 30 days after the date on which all members of the Commission have
			 been appointed pursuant to subsection (a), the Commission shall hold its first
			 meeting. After its initial meeting, the Commission shall meet upon the call of
			 the Chairperson or a majority of its members.
				(2)QuorumAt
			 least 11 members shall constitute a quorum for the transaction of business
			 provided a bipartisan representation is present.
				(3)MajorityAt
			 least 11 Members shall constitute a majority of the Commission.
				(4)VacanciesAny
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner in which the original appointment was made.
				(d)ChairpersonThe
			 Chairperson of the Commission shall be elected by the members of the
			 Commission
			6.Duties of
			 Commission
			(a)Study and
			 reportThe Commission shall
			 study and report upon all issues relating to the orderly and expeditious
			 transfer of power for Iraqi Government operations from United States military
			 forces to the newly-elected Government of Iraq, particularly to the Prime
			 Minister of Iraq, the President of Iraq, and the Iraqi Council of
			 Representatives, including day-to-day operations of Iraqi ministries and
			 departments, as have been established by the Iraqi Constitution and laws,
			 including the Ministries of Agriculture, Capital Markets Institutions,
			 Communications, Commission on Public Integrity, Culture, Defense, Displacement
			 and Migration, Education, Electricity, Environment, Finance, Foreign Affairs,
			 Health, Higher Educations, Housing and Construction, Humane Rights, Industry
			 and Minerals, Interior, Property Claims Commission, Justice, Labor and Social
			 Affairs, Municipalities and Public Works, Oil, Planning and Development,
			 Private Sector Development, Science and Technology, Trade, Transportation,
			 Water Resources, and Youth and Sports.
			(b)Promotion of
			 accountability and other goalsIn carrying out subsection (a),
			 the Commission shall seek to promote the government-wide management goals of
			 accountability, effective management, efficiency and economy of operations,
			 ethical conduct, and the merit-based recruitment and compensation of a
			 professional civil service for the Iraqi Government.
			7.Powers of
			 Commission
			(a)Hearings;
			 subpoena power
				(1)In
			 generalThe Commission or, on the authority of the Commission,
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 Act—
					(A)hold such hearings
			 and sit and act at such times and places, take such testimony, receive such
			 evidence, and administer such oaths as the Commission considers appropriate;
			 and
					(B)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses and the
			 production of such books, records, correspondence, memoranda, papers, and other
			 documents, as the Commission, or such designated subcommittee or designated
			 member thereof, is empowered to investigate under this Act.
					(2)Service of
			 subpoenasA subpoena issued pursuant to paragraph (1)(B) may be
			 issued under the signature of the Chairperson of the Commission, the
			 chairperson of any designated subcommittee thereof, or any designated member
			 thereof, and may be served by any person designated by such Chairperson,
			 subcommittee chairperson, or member. The provisions of sections 102 through 104
			 of the Revised Statutes of the United States (2 U.S.C. 192–194) shall apply in
			 the case of any failure of any witness to comply with any subpoena or to
			 testify when summoned under authority of this section.
				(b)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 its duties under this Act.
			(c)Information from
			 Federal agenciesThe Commission is authorized to secure directly
			 from any executive department, bureau, agency, board, commission, office,
			 independent establishment, or instrumentality of the Government information,
			 suggestions, estimates, and statistics for the purposes of this Act. Each such
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality shall, to the extent authorized by law,
			 furnish such information, suggestions, estimates, and statistics directly to
			 the Commission, upon request made by the Chairperson of the Commission.
			(d)Assistance from
			 Federal agencies
				(1)Department of
			 stateThe Secretary of State is authorized on a reimbursable or
			 nonreimbursable basis to provide the Commission with administrative services,
			 funds, facilities, staff, and other support services for the performance of the
			 Commission’s duties under this Act.
				(2)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis such administrative support
			 services as the Commission may request.
				(3)Other
			 departments and agenciesIn addition to the assistance set forth
			 in paragraphs (1) and (2), departments and agencies of the United States are
			 authorized to provide to the Commission such services, funds, facilities,
			 staff, and other support services as such departments and agencies may deem
			 advisable and as may be authorized by law.
				(e)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			(f)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as department and agencies of the
			 United States.
			8.Staff of
			 Commission
			(a)In
			 generalThe Chairperson of the Commission, in accordance with
			 rules agreed upon by the Commission, may appoint and fix the compensation of a
			 staff director and such other personnel as may be necessary to enable the
			 Commission to carry out its duties under this Act, without regard to the
			 provisions of title 5, United States Code, governing appointments in the
			 competitive service, and without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title relating to classification and
			 General Schedule pay rates, except that no rate of pay fixed under this
			 subsection may exceed the equivalent of that payable for a position at level V
			 of the Executive Schedule under section 5316 of title 5, United States
			 Code.
			(b)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement for the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
			(c)Consultant
			 servicesThe Commission is authorized to procure the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, but at rates not to exceed the daily rate paid a person occupying
			 a position at level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code.
			9.Compensation and
			 travel expenses
			(a)Compensation
				(1)Rates of
			 payEach member of the Commission may be compensated at not to
			 exceed the daily equivalent of the annual rate of basic pay in effect for a
			 position at level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code, for each day during which that member is engaged in the
			 actual performance of the duties of the Commission.
				(2)Prohibition on
			 compensation of federal employeesMembers of the Commission who
			 are officers or employees of the United States or Members of Congress may not
			 receive additional pay on account of their service on the Commission.
				(b)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
			10.Security
			 clearances for Commission members and staffThe appropriate Federal agencies or
			 departments shall cooperate with the Commission in expeditiously providing to
			 the Commission members and staff appropriate security clearances to the extent
			 possible pursuant to existing procedures and requirements, except that no
			 person shall be provided with access to classified information under this Act
			 without the appropriate security clearances.
		11.Reports of
			 Commission; congressional response; termination
			(a)Initial
			 reportNot later than 90 days after the date of its initial
			 meeting, the Commission shall submit to the President and Congress a report
			 that contains—
				(1)an assessment of
			 any and all progress in the transfer of governmental authority to the newly
			 elected Iraqi Government; and
				(2)such findings,
			 conclusions, and recommendations, approved by a majority of its members, as the
			 Commission shall determine to be consistent with the purpose of this
			 Act.
				(b)Interim
			 reportsThe Commission may submit to the President and Congress
			 interim reports containing such findings, conclusions, and recommendations as
			 have been agreed to by a majority of Commission members.
			(c)Final
			 reportBy vote of a majority of its members, the Commission shall
			 submit to the President and Congress a determination in its final report that
			 all or substantially all of the governing authority has been transferred to the
			 Iraqi Government.
			(d)Congressional
			 response
				(1)HearingsAt
			 any time following the receipt of the initial report, interim reports, or final
			 report of the Commission under this section, the Committee on International
			 Relations of the House of Representatives and the Committee on Foreign
			 Relations of the Senate may initiate hearings to consider the findings and
			 recommendations of the report.
				(2)LegislationAt
			 any time following the receipt of the initial report, interim reports, or final
			 report of the Commission under this section, Congress may give such findings,
			 conclusions, or recommendations legislative effect as it deems
			 appropriate.
				(e)Termination
				(1)In
			 generalThe Commission, and all the authorities of this Act,
			 shall terminate no later than 90 days after the date on which the final report
			 is submitted under subsection (c).
				(2)Administrative
			 activities before terminationThe Commission may use the 90-day
			 period referred to in paragraph (1) for the purpose of concluding its
			 activities, including providing testimony to committees of Congress concerning
			 its reports and disseminating the final report.
				12.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated such sums as may be necessary to carry out this Act.
			(b)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under subsection
			 (a) are authorized to remain available, without fiscal year limitation, until
			 expended.
			
